Name: Commission Regulation (EC) No 126/2001 of 23 January 2001 amending Regulations (EEC) No 2312/92 and (EEC) No 1148/93 laying down detailed rules for implementing the specific measures for supplying the French overseas departments with breeding bovines and horses
 Type: Regulation
 Subject Matter: overseas countries and territories;  trade;  means of agricultural production;  agricultural activity;  cooperation policy
 Date Published: nan

 Avis juridique important|32001R0126Commission Regulation (EC) No 126/2001 of 23 January 2001 amending Regulations (EEC) No 2312/92 and (EEC) No 1148/93 laying down detailed rules for implementing the specific measures for supplying the French overseas departments with breeding bovines and horses Official Journal L 022 , 24/01/2001 P. 0003 - 0006Commission Regulation (EC) No 126/2001of 23 January 2001amending Regulations (EEC) No 2312/92 and (EEC) No 1148/93 laying down detailed rules for implementing the specific measures for supplying the French overseas departments with breeding bovines and horsesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments(1), as last amended by Regulation (EC) No 2826/2000(2), and in particular Article 4(5) thereof,Whereas:(1) Pursuant to Article 4 of Regulation (EEC) No 3763/91, it is necessary to determine the number of pure-bred breeding bovines and horses in the Community which are eligible for aid with a view to encouraging the development of those sectors in the French overseas departments (FODs).(2) The quantities of the forecast supply balance and the level of aid for those products are fixed by Commission Regulations (EEC) No 2312/92(3) and (EEC) No 1148/93(4), as last amended by Regulation (EC) No 2590/1999(5).(3) As a result of the presentation by the French authorities of information on the needs of the French overseas departments, a new supply balance should be fixed and consequently the Annexes to Regulations (EEC) No 2312/92 and (EEC) No 1148/93 should be replaced by the Annexes to this Regulation.(4) An examination of the costs of the supply of pure-bred breeding animals shows that there have been no substantial changes. The aid amounts granted for 2000 should therefore be maintained.(5) As a result, the Annexes to Regulations (EEC) No 2312/92 and (EEC) No 1148/93 should be amended.(6) This Regulation will enter into force after the expiry of the time limit for submitting licence applications in January 2001. To avoid a break in supplies to the French overseas departments, provision should be made to derogate from Article 9(1) and (2) of Regulation (EEC) No 2312/92 and Article 4(1) and (2) of Regulation (EEC) No 1148/93 and to allow, for that month alone, the submission of licence applications in the five working days following the entry into force of this Regulation and to set the time limit for the issue of such licences at 10 working days after the entry into force of this Regulation.(7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 11. Annex III to Regulation (EEC) No 2312/92 is replaced by Annex I to this Regulation.2. By way of derogation from Article 9(1) of Regulation (EEC) No 2312/92, in January 2001 applications for licences shall be submitted to the competent authority no later than the fifth working day following the entry into force of this Regulation.By way of derogation from Article 9(2) of Regulation (EEC) No 2312/92, in January 2001 licences shall be issued no later than 10 working days after the entry into force of this Regulation.Article 21. The Annex to Regulation (EEC) No 1148/93 is replaced by Annex II to this Regulation.2. By way of derogation from Article 4(1) of Regulation (EEC) No 1148/93, in January 2001 applications for licences shall be submitted to the competent authority no later than the fifth working day following the entry into force of this Regulation.By way of derogation from Article 4(2) of Regulation (EEC) No 1148/93, in January 2001 licences shall be issued no later than 10 working days after the entry into force of this Regulation.Article 3This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 January 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 356, 24.12.1991, p. 1.(2) OJ L 328, 23.12.2000, p. 2.(3) OJ L 222, 7.8.1992, p. 32.(4) OJ L 116, 12.5.1993, p. 15.(5) OJ L 315, 9.12.1999, p. 7.ANNEX I"ANNEX IIIPART 1Supply to RÃ ©union of pure-bred breeding bovines originating in the Community for the year 2001>TABLE>PART 2Supply to French Guiana of pure-bred breeding bovines originating in the Community for the year 2001>TABLE>PART 3Supply to Martinique of pure-bred breeding bovines originating in the Community for the year 2001>TABLE>PART 4Supply to Guadeloupe of pure-bred breeding bovines originating in the Community for the year 2001>TABLE>"ANNEX II"ANNEXPART 1Supply to French Guiana of pure-bred breeding horses originating in the Community for the year 2001>TABLE>PART 2Supply to Martinique of pure-bred breeding horses originating in the Community for the year 2001>TABLE>PART 3Supply to Guadeloupe of pure-bred breeding horses originating in the Community for the year 2001>TABLE>PART 4Supply to RÃ ©union of pure-bred breeding horses originating in the Community for the year 2001>TABLE>"